
	

114 HR 4682 IH: Help Americans Never Get Unwanted Phone Calls Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4682
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Ms. Duckworth (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To repeal debt collection amendments made by the Bipartisan Budget Act of 2015.
	
	
 1.Short titleThis Act may be cited as the Help Americans Never Get Unwanted Phone Calls Act of 2016 or as the HANGUP Act. 2.Repeal of debt collection amendments (a)In generalSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)(iii), by striking , unless such call is made solely to collect a debt owed to or guaranteed by the United States; and
 (B)in subparagraph (B), by striking , is made solely pursuant to the collection of a debt owed to or guaranteed by the United States,; and (2)in paragraph (2)—
 (A)in subparagraph (F), by adding and at the end; (B)in subparagraph (G), by striking ; and at the end and inserting a period; and
 (C)by striking subparagraph (H). (b)RegulationsSection 301(b) of the Bipartisan Budget Act of 2015 is repealed.
			
